Citation Nr: 0832099	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1940 to 
April 1946.  He died in December 1988 at age 72.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2005 rating decision issued by the 
RO in St. Louis, Missouri, which denied service connection 
for the cause of the veteran's death.  

At some point after the 2005 rating decision, VA lost the 
claim file.  This rating decision has not been found, but a 
computer printout from VA tracking software reflects that the 
appellant timely filed her Form 9, thus triggering the 
Board's jurisdiction over this appeal.  See 38 C.F.R. 
§ 20.302 (2007).  The RO issued a Supplemental Statement of 
the Case (SSOC) in August 2008 upon the receipt of a VA 
medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case to the RO for further 
development.  The record gives reason to believe further 
evidence may exist in federal government possession and that 
further due process notice must be effectuated.

As noted above, the appellant's claims file was lost during 
the course of the current appeal.  In a case in which a 
claimant's service records are unavailable through no fault 
of her own, there is a heightened obligation for VA to assist 
the claimant in the development of her claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  

In the appellant's March 2005 Form 9, she identifies 
treatment that the veteran underwent for tuberculosis for 
which records may still exist, despite the loss of the 
original claims file as discussed in the Introduction.  The 
appellant states that the veteran had treatment in the 1970s 
and early 1980s at two places: the Samson Naval Hospital and 
the Leavenworth VA Medical Center.  

The Samson Naval Hospital was a Department of War facility 
until 1946, when it was transferred to VA operation.  The 
veteran's separation papers list this location as the place 
of his separation but it is not clear whether he continued to 
seek treatment from the hospital after separation.  The RO 
should make requests from the Department of Defense and from 
VA archives to determine whether the veteran's treatment 
records from still exist.  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The December 2007 letter sent to the appellant in this case 
fails to meet the Hupp notice standards.  In particular, the 
letter failed to identify (1) the conditions for which the 
veteran was service-connected in life and (2) the evidence 
required to support a claim where the cause of death was a 
condition not service-connected during the veteran's 
lifetime.  See id.  The RO should provide the appellant 
notice of these two elements in order to provide her due 
process of law.


Accordingly, the case is REMANDED for the following action:

1.  Request all available medical records pertaining 
to the veteran from treatment at the Samson Naval 
Hospital, both from the Department of Defense and 
from VA archives.  All requests and responses should 
be associated with the claims file.

2.  Request all available medical records pertaining 
to the veteran from treatment at the Leavenworth VAMC 
for treatment concerning TB, heart disease, or 
diabetes from the 1970s and 1980s.  All requests and 
responses should be associated with the claims file.

3.  Provide the appellant VCAA notice that includes 
(1) notice of the disabilities for which the veteran 
had been previously service-connected and (2) an 
explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not 
yet service-connected.

4.  Then, the RO should readjudicate the claim on its 
merits.  If the benefits sought are not granted, the 
appellant and her representative should be furnished 
a SSOC and afforded a reasonable opportunity to 
respond before the record is returned to the Board 
for further review.

The appellant has the right to submit any evidence or 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires expeditious handling of all claims remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action.  See 38 U.S.C. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order, does not constitute a decision of the 
Board on the merits of your appeal, and thus is not 
appealable to the Court of Appeals for Veterans Claims.  
38 C.F.R. § 20.1100(b) (2007).




